Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 10-11, filed 10/26/2022, with respect to the rejection(s) of Claims 2-11 under 35 U.S.C. 112(b), as being indefinite for allegedly failing to particularly point out and distinctly claim the subject matter regarded as the invention have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 10-11, regarding the rejection of Claims 2-11 under 35 U.S.C. 112(b), as being indefinite for allegedly failing to particularly point out and distinctly claim the subject matter regarded as the invention, that, “Claim 2 has been rewritten in independent form to include the subject matter of claim 1, as originally filed. Claim 2 has also been amended to recite a first amplification and filtering stage and a second amplification and filtering stage, the first amplification and filtering stage includes a first input stage, a first feedback stage and a first amplifier, wherein the first amplification and filtering stage is configured to pass and amplify test current signals within a first frequency range, and the first amplification and filtering stage is coupled to the first input node and the……(Remarks-Page 10)……..
It is respectfully submitted that amended claim 2, as well as claims 3-11 depending therefrom complies with 35 U.S.C. §112. Accordingly, withdrawal of this rejection is respectfully requested (Remarks-Page 11).”

Examiner Response:
Applicant’s arguments, see page 10-11, filed 10/26/2022, with respect to the rejection(s) of claim(s) 2-11 under 35 U.S.C. 112(b), as being indefinite for allegedly failing to particularly point out and distinctly claim the subject matter regarded as the invention have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Claim 2 was indicated as allowable subject matter in the Non-Final Office Action mailed on 8/04/2022. Applicant has amended the claims and added all the limitations from the base claim in which the claim was depended and applicant also amended claim 2 to overcome the rejection under 35 U.S.C. 112(b), as being indefinite for allegedly failing to particularly point out and distinctly claim the subject matter regarded as the invention and claim 2 is now clear because of the amendment. Therefore, the rejection of claim 2 under 35 U.S.C. 112 (b) has been withdrawn. Claim 2 is now allowed. The reason for the indication of allowable subject matter is explained after the rejection. Claims 3-11 are allowed as being dependent on claim 2. 

3.	Applicant’s arguments, see remarks page 11-13, filed 10/26/2022, with respect to the rejection(s) of claims 1 and 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by HIGASHIHAMA HIROTADA et al. (JP 2004343972 A) and Applicant’s argument, see page 12-13, with respect to the rejection of claims 17-20 under 35 U.S.C. §102(a)(1) as allegedly being anticipated by U.S. Publication No. 20180128867A1 to Zhang ("Zhang") have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 11-12, regarding the rejection of Claims 1 and 15-16 have been rejected under 35 U.S.C. $102(a)(1) as allegedly being anticipated by HIGASHIHAMA HIROTADA et al. (JP 2004343972 A)., that, “That is, nothing in Hirotada discloses that a band-pass filter has a first input node directly coupled to a local ground and a second input node directly coupled to an earth ground, wherein the local ground and the earth ground have different electrical potentials, as recited in amended claim 1. Instead, in Hirotada, only the bottom node of the amplifier 21 is connected to a ground. Further, it is respectfully submitted that Hirotada does not disclose a local ground and an earth ground that have different electrical potentials, as recited in amended claim 1. Instead, as best understood, in Hirotada, only one common ground node, coupled to the DC power supply 1 and to the bottom node of amplifier 21 is illustrated. Accordingly, it is respectfully submitted that amended claim 1 is not anticipated by Hirotada. Thus, amended claim 1 should be patentable over the cited art.
Claim 15 has been amended in a manner similar to claim 1. Thus, for reasons similar to those explained with respect to amended claim 1, amended claim 15 is not anticipated by Hirotada. Accordingly, amended claim 15, as well as claim 16 depending therefrom, should be patentable over the cited art.”

Examiner Response:
Applicant’s arguments, see page 11-12, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. $102(a)(1) as allegedly being anticipated by HIGASHIHAMA HIROTADA et al. (JP 2004343972 A) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 1, “a band-pass filter comprising a first input node and a second input node, the first node being directly coupled to a local ground of a test head of an automatic test equipment (ATE) system for an electrical device that is coupled via at least one wire to a test instrument of the ATE, the second input node being directly coupled to an earth ground wherein the local ground and the earth ground have different electrical” Therefore, in view of applicant’s claim amendment, Pascoe in the US Patent Number US 4417202 A is applied to meet at least the amended limitation in claim 1 and claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over HIGASHIHAMA HIROTADA et al. (Hereinafter “Hirotada”) in the Patent Publication Number JP 2004343972 A (2004-12-02) in view of Pascoe in the US Patent Number US 4417202 A. as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.
Similarly claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HIGASHIHAMA HIROTADA et al. (Hereinafter “Hirotada”) in the Patent Publication Number JP 2004343972 A (2004-12-02) in view of Pascoe in the US Patent Number US 4417202 A. as set forth below. See the rejection set forth below.
The rejection of dependent claim 16 has been withdrawn because of the same allowable subject matter as claim 2. Therefore, claims 16 and 21 (Claim 21 recites similar limitation as claim 16) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s Argument:
Applicant argues on page 12-13, regarding the rejection of claim 17 under 35 U.S.C. §102(a)(1) as allegedly being anticipated by U.S. Publication No. 20180128867A1 to Zhang ("Zhang"), that, “Claim 17 has been amended in a manner similar to claim 1. More specifically, claim 17 has been amended to explicitly recite a ground fault detector having an active band-pass filter with a first input node directly coupled to a local ground of the test head, the active band-pass filter having a second input node directly coupled to an earth ground, wherein the local ground and the earth ground (Remarks-Page 12) have different electrical potentials. It is respectfully submitted that Zhang describes a single ground (GND) 215 (See Zhang, FIG. 2 and Par. [0027]). Nothing in Zhang discloses a local ground and an earth ground at different electrical potentials, as recited in amended claim 17. Accordingly, Zhang does not disclose the active band-pass filter, as recited in amended claim 17. Thus, amended claim 17, as well as claim 18 depending therefrom, is not anticipated by Zhang, and withdrawal of this rejection is respectfully requested. V. Rejection of Claims 12-14 Under 35 U.S.C. §103 (Remarks-Page 13)”.



Examiner Response:
Applicant’s arguments, see page 12-13, filed 10/26/2022, with respect to the rejection(s) of claim(s) 17 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. Therefore, in view of applicant’s claim amendment, Pascoe in the US Patent Number US 4417202 A is applied to meet at least the amended limitation in claim 17 as stated above because of the similar amendment and claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in the US Patent Application Publication Number US 20180128867 A1, and further in view of Hirotada ‘972 A and Pascoe in the US Patent Number US 4417202 A as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.

Applicant’s argument, see page 13, regarding dependent claim’s 12-14 and 19-20 are moot as applicant has amended the claims and claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotada ‘972 A in view of in view of Pascoe ‘202 A as applied to claim 1 above and further in view of KALGREN PATRICK et al. (Hereinafter “PATRICK”) in the Patent Publication Number WO 2008036921 A2 and claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in the US Patent Application Publication Number US 20180128867 A1, and further in view of Hirotada ‘972 A and Pascoe in the US Patent Number US 4417202 A as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.

For expedite prosecution, applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHIHAMA HIROTADA et al. (Hereinafter “Hirotada”) in the Patent Publication Number JP 2004343972 A (2004-12-02) in view of Pascoe in the US Patent Number US 4417202 A.


Regarding claim 1, Hirotada teaches a ground fault detection circuit (a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8); FIG. 1, the leakage detecting device 20; Paragraph [0026] Line 1), comprising:
a band-pass filter [21]+ [22a] in Figure 2 comprising a first node and a second node (Figure 1: Modified Figure 1 of HIROTADA below shows that a band-pass filter [22a] in Figure 2 comprising a first node and a second node), the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE (Figure 1: Modified Figure 1 of HIROTADA below shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE), the second node being coupled to an earth ground (Figure 1: Modified Figure 1 of HIROTADA below shows the second node being coupled to an earth ground), the band-pass filter [21]+[22a] (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3) being configured to pass and amplify a test current signal established at the first node in response to one of a coupling of a conductor of the at least one wire carrying the test current signal to the local ground (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8), and 
a coupling of a conductive element [Rs] of the electrical device carrying the test current signal to the local ground (A detection resistor Rs inserted between the connection point of R2 and the ground, an amplifier 21 that takes in a voltage drop in the detection resistor Rs as a detection signal Vs and adjusts the gain, and a signal processing of the detection signal Vs at different locations. And first to third determination units 22 to 24 that determine the occurrence of leakage; Paragraph [0026] Line 4-7); and


    PNG
    media_image1.png
    700
    990
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of HIROTADA
a comparator circuit [220] configured to compare an amplified test current signal to a voltage threshold and output a fault alert signal to provide an indication of a ground fault based on the comparison (Effective value Vss of detection signal Vss passed through pass filter 22a .sub.rms And an effective value Vss of the detection signal Vss calculated by the effective value calculation unit 22b. .sub.rms Is compared with a predetermined threshold value Vr1, and the effective value Vss of the detection signal Vss is provided. .sub.rms Is greater than the threshold value Vr1, it is determined that an electric leakage has occurred, and a determination signal Vj1 is output. However, the detection signal Vs can be subjected to full-wave rectification and then smoothed by an integration circuit to generate a DC detection signal Vss2 similar to the above-described effective value calculation, thereby determining the occurrence of leakage; Paragraph 0027] Line 3-10).
Hirotada teaches that the band-pass filter comprising a first input node and a second input node.
However, Hirotada does not disclose that the first node being directly coupled to a local ground and the second input node being directly coupled to an earth ground wherein the local ground and the earth ground have different electrical potentials.
Pascoe teaches a vital, solid-state ground detector arrangement for detecting grounds on each terminal of a direct current source, particularly for railroad signaling systems (Column1 Line 8-10),
the first node being directly coupled to a local ground [GR1] and the second input node being directly coupled to an earth ground [GR2] (In connection with amplifier A6, resistors R26 and R27 together with capacitors C6 and C7 form a filter to eliminate induced frequencies or harmonics from extraneous sources; Column 5 Line 11-14; Figure 1: Modified Figure 1 of Pascoe shows the first input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2 and the second input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2] which is an earth ground; Two such ground rod connections, designated GR1 and GR2, are shown in the lower left of FIG. 1. The apparatus illustrated in FIG. 1 is protected from any over-voltage or surges on the local source by the surge protectors SP1, SP2, and SP3 shown in the upper left of FIG. 1. These devices are connected in a conventional surge protection network and may be of a varistor type as specifically illustrated although not limited to this device; Column 4 Line 9-11 & Line 13-19),

    PNG
    media_image2.png
    806
    824
    media_image2.png
    Greyscale

Figure 1: Modified Figure 1 of Pascoe

wherein the local ground and the earth ground have different electrical potentials (The input to amplifier A6 checks that the ground rod connection GR1 is intact by comparing the voltage developed across resistor R24 and the associated voltage across the ground rod connections GR1, GR2, and resistor R25; Column 7 Line 53-58; Therefore, the two grounds have different electric potential. GR1 is the positive potential and GR2 is the negative electric potential). The purpose of doing so is to check the redundancy if the other ground is still intact, to continue the operation of the circuit and to protect from ground fault and to detect the ground fault more accurately.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hirotada in view of Pascoe, because Pascoe teaches to couple the first node directly to a local ground and the second input node directly to an earth ground can check the redundancy if the other ground is still intact, continues the operation of the circuit and protects from ground fault and detects the ground fault more accurately (Column 7 Line 58-66).


Regarding claim 15, Hirotada teaches a method for detecting a ground fault condition (a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8); FIG. 1, the leakage detecting device 20; Paragraph [0026] Line 1), the method comprising:
generating, at a current source of an automatic equipment test (ATE) system [10] (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE), a test current signal having a given frequency (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3);
providing the test current signal via at least one wire to a device under test (DUT) (Here load 2 as the DUT) coupled to a test head of the ATE system [10] (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE);
receiving, at a first input node of an active band-pass filter [21]+ [22a] in Figure 2 comprising a first node and a second node (Figure 1: Modified Figure 1 of HIROTADA below shows that a band-pass filter [22a] in Figure 2 comprising a first node and a second node) coupled to a local ground of the ATE system, the test current signal in response to one of a coupling of a conductor of the at least one wire carrying the test current signal to the local ground (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE) and a coupling of a conductive element of the DUT carrying the test current signal to the local ground (Figure 1 above), wherein the active band-pass filter [21]+[22a] comprises a second input node that is coupled to an earth ground (Figure 1: Modified Figure 1 of HIROTADA above shows the second node being coupled to an earth ground) to provide a signal reference for the test current signal, wherein the test current signal is contaminated with noise (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8);
applying the test current signal to an active band-pass filter of the ground fault detection circuit to attenuate the noise and provide an amplified test current signal (A detection resistor Rs inserted between the connection point of R2 and the ground, an amplifier 21 that takes in a voltage drop in the detection resistor Rs as a detection signal Vs and adjusts the gain, and a signal processing of the detection signal Vs at different locations. And first to third determination units 22 to 24 that determine the occurrence of leakage; Paragraph [0026] Line 4-7) (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8); and
wherein the frequency of the test current signal is within a band-pass frequency range (for example, 50 Hz or 60 Hz) of the band-pass filter [22a]; and
outputting, at an output of the ground fault detection circuit, a fault alert signal indicative of a ground fault condition based on a comparison of the second amplified test current signal relative a voltage threshold (Effective value Vss of detection signal Vss passed through pass filter 22a .sub.rms And an effective value Vss of the detection signal Vss calculated by the effective value calculation unit 22b. .sub.rms Is compared with a predetermined threshold value Vr1, and the effective value Vss of the detection signal Vss is provided. .sub.rms Is greater than the threshold value Vr1, it is determined that an electric leakage has occurred, and a determination signal Vj1 is output. However, the detection signal Vs can be subjected to full-wave rectification and then smoothed by an integration circuit to generate a DC detection signal Vss2 similar to the above-described effective value calculation, thereby determining the occurrence of leakage; Paragraph 0027] Line 3-10).
Hirotada teaches that the band-pass filter comprising a first input node and a second input node.
However, Hirotada does not disclose that the first node being directly coupled to a local ground and the second input node being directly coupled to an earth ground wherein the local ground and the earth ground have different electrical potentials.
Pascoe teaches a vital, solid-state ground detector arrangement for detecting grounds on each terminal of a direct current source, particularly for railroad signaling systems (Column1 Line 8-10),
the first node being directly coupled to a local ground [GR1] and the second input node being directly coupled to an earth ground [GR2] (In connection with amplifier A6, resistors R26 and R27 together with capacitors C6 and C7 form a filter to eliminate induced frequencies or harmonics from extraneous sources; Column 5 Line 11-14; Figure 1: Modified Figure 1 of Pascoe shows the first input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2 and the second input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2] which is an earth ground; Two such ground rod connections, designated GR1 and GR2, are shown in the lower left of FIG. 1. The apparatus illustrated in FIG. 1 is protected from any over-voltage or surges on the local source by the surge protectors SP1, SP2, and SP3 shown in the upper left of FIG. 1. These devices are connected in a conventional surge protection network and may be of a varistor type as specifically illustrated although not limited to this device; Column 4 Line 9-11 & Line 13-19) wherein the local ground and the earth ground have different electrical potentials (The input to amplifier A6 checks that the ground rod connection GR1 is intact by comparing the vsoltage developed across resistor R24 and the associated voltage across the ground rod connections GR1, GR2, and resistor R25; Column 7 Line 53-58; Therefore, the two grounds have different electric potential. GR1 is the positive potential and GR2 is the negative electric potential). The purpose of doing so is to check the redundancy if the other ground is still intact, to continue the operation of the circuit and to protect from ground fault and to detect the ground fault more accurately.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hirotada in view of Pascoe, because Pascoe teaches to couple the first node directly to a local ground and the second input node directly to an earth ground can check the redundancy if the other ground is still intact, continues the operation of the circuit and protects from ground fault and detects the ground fault more accurately (Column 7 Line 58-66).

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in the US Patent Application Publication Number US 20180128867 A1 in view of Hirotada ‘972 A and further in view of Pascoe in the US Patent Number US 4417202 A.


Regarding claim 17, Zhang teaches a system (a ground fault tester (GFT) that could verify the integrity of its self test circuit to accurately detect a ground fault and correctly report that a unit is in good health or not; Paragraph [0001] Line 2-5; [0026] Referring to FIG. 2, it illustrates a schematic block diagram of a ground fault tester (GFT) 200 having a self test circuit 202; Paragraph [0026] Line 1-2) comprising:
a current source [222] (Ri 222 is the current source of current (Ileak) 225) configured to generate a test current signal, the test current signal being supplied via at least one wire to a device under test (DUT) coupled to a test head (Figure 1: Modified Figure 1 of HIROTADA below shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE) of an automatic test equipment (ATE) system (The ground fault tester (GFT) 200 comprises an AC source (Vd) 207 configured to feed into a nodal supposition circuit 210 through a resistor (Rd) 212. The nodal supposition circuit 210 is switched to a ground (GND) 215 through a relay device (K) 217. The ground fault tester (GFT) 200 monitors a DC/battery powered equipment (DPE) 220 for a ground fault and is coupled to the nodal supposition circuit 210 and a virtual resistor (Ri) 222 that represents a ground leak resistance for flowing a leakage current (Ileak) 225 to the ground (GND) 215; Paragraph [0027] Line 1-10);
a ground fault detector [202] coupled to a local ground of the test head (Figure 1: Modified Figure 1 of HIROTADA below shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE), the ground fault detector being configured to receive the test current signal in response to one of a coupling of a conductor of the at least one wire carrying the test current signal to the local ground (The self test circuit 202 further comprises a controller 245 to receive a test request command 247 and output a GFT output 250. The controller 245 to control the relay device (K) 217 for flowing a test current (Itest) 252 to the ground (GND) 215 from the nodal supposition circuit 210; Paragraph [0030] Line 1-5) and a coupling of a conductive element of the DUT carrying the test current signal to the local ground, the ground fault detector being further configured to output a fault alert signal to provide an indication of a ground fault based on the test current signal (The self test circuit 202 comprises a signal conditioning unit 230 having a linear gain coupled to the resistor (Rd) 212 and the nodal supposition circuit 210 to receive a raw signal (Vs) 232 for monitoring a ground fault and output a voltage signal (Vr) 235. The signal (Vs) 232 is the raw signal for monitoring ground fault, sampled from the connection between (Rd) 212 and the nodal supposition circuit 210. The signal (Vs) 232 is further filtered by the signal conditioning unit 230, which provides signal conditioning, frequency filtering to remove out of band noise, amplitude adjustment and buffer. The output of the signal conditioning unit 230 is the signal (Vr) 235. The signal conditioning unit 230 may be a combination of a linear amplifier to provide a linear gain and a frequency filter to remove out of band noise; Paragraph [0028] Line 1-15).
Zhang fails to teach that the ground fault detector comprises: an active band-pass filter configured with a first input node directly coupled to a local ground of the test head, the active band pass filter having a second input node directly coupled to an earth ground, wherein the local ground and the earth ground have different electrical potentials.
Hirotada teaches a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8), wherein the leakage detection device comprises:
an active band-pass filter [22a] (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3) having a first input node directly coupled to a local ground of a test head (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE), the active band -pass filter having a second input node (Figure 1: Modified Figure 1 of HIROTADA below shows that a band-pass filter [22a] in Figure 2 comprising a first node and a second node),  coupled to an earth ground (Figure 1: Modified Figure 1 of HIROTADA below shows the second node being coupled to an earth ground). The purpose of doing so is to provide a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred, to prevent occurrence of a leakage accident and improving safety.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Zhang in view of Hirotada, because Hirotada teaches to include an active band-pass filter provides a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred (Paragraph [0011]), prevents occurrence of a leakage accident and improving safety (Paragraph [0049]).
Hirotada teaches that the band-pass filter comprising a first input node and a second input node.
However, the combination of Zhang and Hirotada do not disclose that the first node being directly coupled to a local ground and the second input node being directly coupled to an earth ground wherein the local ground and the earth ground have different electrical potentials.
Pascoe teaches a vital, solid-state ground detector arrangement for detecting grounds on each terminal of a direct current source, particularly for railroad signaling systems (Column1 Line 8-10),
the first node being directly coupled to a local ground [GR1] and the second input node being directly coupled to an earth ground [GR2] (In connection with amplifier A6, resistors R26 and R27 together with capacitors C6 and C7 form a filter to eliminate induced frequencies or harmonics from extraneous sources; Column 5 Line 11-14; Figure 1: Modified Figure 1 of Pascoe shows the first input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2 and the second input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2] which is an earth ground; Two such ground rod connections, designated GR1 and GR2, are shown in the lower left of FIG. 1. The apparatus illustrated in FIG. 1 is protected from any over-voltage or surges on the local source by the surge protectors SP1, SP2, and SP3 shown in the upper left of FIG. 1. These devices are connected in a conventional surge protection network and may be of a varistor type as specifically illustrated although not limited to this device; Column 4 Line 9-11 & Line 13-19),
wherein the local ground and the earth ground have different electrical potentials (The input to amplifier A6 checks that the ground rod connection GR1 is intact by comparing the voltage developed across resistor R24 and the associated voltage across the ground rod connections GR1, GR2, and resistor R25; Column 7 Line 53-58; Therefore, the two grounds have different electric potential. GR1 is the positive potential and GR2 is the negative electric potential). The purpose of doing so is to check the redundancy if the other ground is still intact, to continue the operation of the circuit and to protect from ground fault and to detect the ground fault more accurately.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Zhang and Hirotada in view of Pascoe, because Pascoe teaches to couple the first node directly to a local ground and the second input node directly to an earth ground can check the redundancy if the other ground is still intact, continues the operation of the circuit and protects from ground fault and detects the ground fault more accurately (Column 7 Line 58-66).


Regarding claim 18, Zhang teaches a system, 
wherein the first input node of the active band-pass filter is configured to receive the test current signal  (Figure 1: Modified Figure 1 of HIROTADA above shows the first node being coupled to a local ground of a test head of an automatic test equipment (ATE) system [10] for an electrical device [2] that is coupled via at least one wire to a test instrument of the ATE)  and the second node is coupled to an earth ground to provides a signal reference for the test current signal (Figure 2: Modified Figure 2 of Zheng below shows the ground fault detector 200 comprises a first node and a second node, the first node being configured to receive the test current signal and the second node is coupled to an earth ground to provide a signal reference for the test current signal).


    PNG
    media_image3.png
    832
    835
    media_image3.png
    Greyscale

Figure 2: Modified Figure 2 of Zheng
.
Regarding claim 19, Zhang teaches a system, wherein 
the test current signal has a given frequency (The signal conditioning unit 230 may be a combination of a linear amplifier to provide a linear gain and a frequency filter to remove out of band noise; Paragraph [0028] Line 12-15); and the ground fault detector comprises:
a comparator circuit [240] configured to compare an amplified test current signal to a voltage threshold and output the fault alert signal to provide the indication of the ground fault based on the comparison (The self test circuit 202 further comprises the adjustable threshold module (TH) 205 to provide a threshold voltage (Vth) 237. The self test circuit 202 further comprises a comparator 240 to receive the voltage signal (Vr) 235 and the threshold voltage (Vth) 237 to compare two voltages (Vr), (Vth) and output a signal 242 indicative of the ground fault. The voltage signal (Vr) 207 of the self test circuit 202 is compared by the comparator 240 with an adjustable threshold value of the adjustable threshold module (TH) 205 with the result being a binary signal indicating whether a ground fault occurs or not; Paragraph [0029] Line 1-11). 
The combination of Zhang and Pascoe fails to teach that the ground fault detector comprises: an active band-pass filter configured to resonate in a frequency range that includes the given frequency of the test current signal, the active band-pass filter being configured to pass and amplify the test current signal.
Hirotada teaches a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8), wherein the leakage detection device comprises:
an active band-pass filter [22a] configured to resonate in a frequency range that includes the given frequency of the test current signal, the active band-pass filter being configured to pass and amplify the test current signal (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3). The purpose of doing so is to provide a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred, to prevent occurrence of a leakage accident and improving safety.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Zhang and Pascoe in view of Hirotada, because Hirotada teaches to include an active band-pass filter to resonate in a frequency range provides a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred (Paragraph [0011]), prevents occurrence of a leakage accident and improving safety (Paragraph [0049]).

Regarding claim 20, the combination of Zhang and Pascoe fails to teach a system, wherein the active band-pass filter comprises a first amplification and filtering stage having a first Q-factor and a second amplification and filtering stage having a second Q-factor that is greater than the first Q-factor, each of the first and second amplification and filtering stages being configured to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal, such that the test current signal has a signal-to-noise (SNR) ratio greater than a reference SNR.
Hirotada teaches a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current); Paragraph [0004] Line 8), wherein 
the active band-pass filter comprises a first amplification and filtering stage [22] having a first Q-factor and a second amplification and filtering stage having a second Q-factor that is greater than the first Q-factor (The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3; Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3); Paragraph [0006] Line 3-8), 
each of the first and second amplification and filtering [23] stages being configured to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal, such that the test current signal has a signal-to-noise (SNR) ratio greater than a reference SNR (The second determination unit 23 compares the low-pass filter 23a for extracting only the DC component of the detection signal Vs and the detection signal Vsd passing through the low-pass filter 23a with predetermined thresholds Vr2 and Vr3, respectively, as shown in FIG. It has two comparators 23b and 23c, and when the detection signal Vsd exceeds the threshold value Vr2 or Vr3, it is determined that leakage has occurred and the determination signal Vj2 .sub.1 Or Vj2 .sub.2 Is output; Paragraph [0028] Line 1-4; Low pass filter is used to remove noise which reduces the signal to noise ratio and therefore the test current signal has a signal-to-noise (SNR) ratio greater than a reference SNR and to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal). The purpose of doing so is to provide a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred (Paragraph [0011]) to prevent occurrence of a leakage accident and improving safety (Paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Zhang and Pascoe in view of Hirotada, because Hirotada teaches to pass and amplify the test current signal to remove at least some of the noise contaminating the test current signal, provides a leakage detection device capable of detecting not only the presence / absence of leakage but also the location where the leakage has occurred (Paragraph [0011]), prevents occurrence of a leakage accident and improving safety (Paragraph [0049]).


Claim(s)12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotada ‘972 A in view of in view of Pascoe ‘202 A as applied to claim 1 above and further in view of KALGREN PATRICK et al. (Hereinafter “PATRICK”) in the Patent Publication Number WO 2008036921 A2.

Regarding claim 12, the combination of Hirotada and Pascoe fails to teach a ground fault detection circuit, wherein the electrical device is a device under test (DUT), the DUT being coupled to the test head of the ATE for receiving the test current signal.
PATRICK teaches a system and method directed to the health monitoring and failure prediction of electronic systems, including the diagnostic methods employed to assess current health state and prognostic methods for the prediction of electronic system failures and remaining useful life (Paragraph [0002] Line 1-4), wherein 
the electrical device is a device under test (DUT), the DUT being coupled to the test head of the ATE for receiving the test current signal (At S1130, sensor values are acquired from each sensor in the health monitoring unit using an analog-to-digital converter (ADC). The ADC digitizes the output of each sensor and sends the results to a processor. Next, in step S1 150, the ATE acquires monitoring data by performing an automated test. Each automated test is executed using a profile, or collection, of pre-determined operating points, or set points. Each set point is used to apply an electrical stimulus to the electric power converter, or the device under test (DUT). The procedure for the automated test is described relative to steps S1551- SI558 (FIG. 2B); Paragraph [0070] Line 1-7). The purpose of doing so is to adjust to the new set point, respectively, to verify each set point was reached to within the tolerance specified by the profile, to monitor operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hirotada and Pascoe in view of PATRICK, because PATRICK teaches to include a DUT being coupled to the test head of the ATE for receiving the test current signal adjusts to the new set point, respectively (Paragraph [0070]), verifies each set point was reached to within the tolerance specified by the profile (Paragraph [0071]), monitors operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector (Paragraph [0003]).

Regarding claim 13, the combination of Hirotada and Pascoe fails to teach a ground fault detection circuit, wherein the conductive element of the DUT has a physical defect, such that the coupling of the DUT to the test head provides an electrical path from the conductive element of the DUT to the local ground for the test current signal.
PATRICK teaches a system and method directed to the health monitoring and failure prediction of electronic systems, including the diagnostic methods employed to assess current health state and prognostic methods for the prediction of electronic system failures and remaining useful life (Paragraph [0002] Line 1-4),  
wherein the conductive element of the DUT has a physical defect, such that the coupling of the DUT to the test head provides an electrical path from the conductive element of the DUT to the local ground for the test current signal (At S1130, sensor values are acquired from each sensor in the health monitoring unit using an analog-to-digital converter (ADC). The ADC digitizes the output of each sensor and sends the results to a processor. Next, in step S1 150, the ATE acquires monitoring data by performing an automated test. Each automated test is executed using a profile, or collection, of pre-determined operating points, or set points. Each set point is used to apply an electrical stimulus to the electric power converter, or the device under test (DUT). The procedure for the automated test is described relative to steps S1551- SI558 (FIG. 2B); Paragraph [0070] Line 1-7). The purpose of doing so is to adjust to the new set point, respectively, to verify each set point was reached to within the tolerance specified by the profile, to monitor operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hirotada and Pascoe in view of PATRICK, because PATRICK teaches to couple of the DUT to the test head provides an electrical path from the conductive element of the DUT to the local ground for the test current signal adjusts to the new set point, respectively (Paragraph [0070]), verifies each set point was reached to within the tolerance specified by the profile (Paragraph [0071]), monitors operating states, track performance, identify degraded performance and predict useful life is of significant advantage to the military as well as the commercial sector (Paragraph [0003]).

Regarding claim 14, Hirotada teaches a ground fault detection circuit, wherein 
the test current signal is generated by a bidirectional current source (Thus, in the present embodiment, since the secondary side of the insulating transformer 12 of the power supply device 10 is disconnected from the ground and is in a floating state, the current (dark) is applied to the detection resistor Rs unless a leakage fault occurs. Current) does not flow, and the detection signal Vs is not output. However, when an insulation breakdown occurs between the power supply device 10 and the ground, the first to third determination units 22 to 24 depend on the location where the insulation breakdown has occurred; Paragraph [0030] Line 1-4; therefore, current can flow both side of the resistor Rs and the current source is bidirectional as Rs functions as the fault current producer).


Allowable Subject Matter
Claims 2-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Applicant argues on page 14 of the remarks, filed on 10/26/2022 regarding the rejection of Claim(s) 2-11 under 35 U.S.C. 112(b), that, “Claims 2-11 have been indicated to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and rewritten in independent form. As noted, amended claim 2, as well as claims 3-11 depending therefrom, comply with 35 U.S.C. $112. Additionally, claim 2 has been rewritten in independent form to include the subject matter of claim 1, as originally filed. Accordingly, an indication of allowance of claims 2-11 is respectfully requested.”

Applicant’s argument/amendment filed 10/26/2022 regarding the rejection of Claim(s) 2-11 under 35 U.S.C. 112(b) is persuasive because applicant has amended the claims which overcomes the rejection of 35 U.S.C. 112 (b) and claims 2-11 was indicated as allowable subject matter in the Non-Final Office Action mailed on 8/04/2022. Therefore, the rejection of Claims 2-11 has been withdrawn because of the amendment filed on 10/26/2022. Claims 2-11 are allowed.


Claims 2-11 are allowed as set forth below.
 
Regarding claim 2, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the band-pass filter comprises a first amplification and filtering stage and a second amplification and filtering stage, 
the first amplification and filtering stage comprising: 
a first input stage; a first feedback stage; and 
a first amplifier, wherein the first amplification and filtering stage being is configured to pass and amplify test current signals within a first frequency range, and the first amplification and filtering stage is coupled to the first input node and the input second node;
 the second amplification and filtering stage comprising: 
a second input stage; 
a second feedback stage; and 
a second amplifier, wherein and the second amplification and filtering stage being is configured to pass and amplify test current signals within a second frequency range, and the second amplification and filtering stage is coupled to an output of the first amplification and filtering stage, the second input node, and an input of the comparator circuit.

Hirotada (JP 2004343972 A (2004-12-02) and Pascoe (US 4417202 A) are regarded as the closest prior art to the invention of claim 2. Hirotada discloses, “a leakage detection device that detects leakage of a power supply device; Paragraph [0001] Line 1-2; the leakage current (ground fault current) (Paragraph [0004] Line 8). The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2 (Paragraph [0027] Line 1-3). The first determination unit 22 includes a band-pass filter 22a for extracting only a frequency component substantially equal to the frequency (for example, 50 Hz or 60 Hz) of the sine wave AC voltage included in the detection signal Vs, as shown in FIG.2; Paragraph [0027] Line 1-3). Assuming that the resistance values R1 and R2 are larger than the resistance value R3 of the detection resistor R3, the leakage current i flowing through the voltage dividing resistor R1, the detection resistor R3, and the insulation breakdown resistor r via the ground is represented by the following equation (2). And the value of the detection voltage V1 generated at both ends of the detection resistor R3 is expressed by the following equation (3) (Paragraph [0006] Line 3-8). A detection resistor Rs inserted between the connection point of R2 and the ground, an amplifier 21 that takes in a voltage drop in the detection resistor Rs as a detection signal Vs and adjusts the gain, and a signal processing of the detection signal Vs at different locations. And first to third determination units 22 to 24 that determine the occurrence of leakage (Paragraph [0026] Line 4-7). Effective value Vss of detection signal Vss passed through pass filter 22a .sub.rms And an effective value Vss of the detection signal Vss calculated by the effective value calculation unit 22b. .sub.rms Is compared with a predetermined threshold value Vr1, and the effective value Vss of the detection signal Vss is provided. .sub.rms Is greater than the threshold value Vr1, it is determined that an electric leakage has occurred, and a determination signal Vj1 is output. However, the detection signal Vs can be subjected to full-wave rectification and then smoothed by an integration circuit to generate a DC detection signal Vss2 similar to the above-described effective value calculation, thereby determining the occurrence of leakage (Paragraph 0027] Line 3-10).” However Hirotada does not disclose that the first node being directly coupled to a local ground and the second input node being directly coupled to an earth ground wherein the local ground and the earth ground have different electrical potentials and the first amplification and filtering stage comprising: a first input stage; a first feedback stage; and a first amplifier, wherein the first amplification and filtering stage being is configured to pass and amplify test current signals within a first frequency range, and the first amplification and filtering stage is coupled to the first input node and the input second node;  the second amplification and filtering stage comprising: a second input stage; a second feedback stage; and a second amplifier, wherein and the second amplification and filtering stage being is configured to pass and amplify test current signals within a second frequency range,  and the second amplification and filtering stage is coupled to an output of the first amplification and filtering stage, the second input node, and an input of the comparator circuit. Pascoe teaches, “a vital, solid-state ground detector arrangement for detecting grounds on each terminal of a direct current source, particularly for railroad signaling systems (Column1 Line 8-10). In connection with amplifier A6, resistors R26 and R27 together with capacitors C6 and C7 form a filter to eliminate induced frequencies or harmonics from extraneous sources (Column 5 Line 11-14). Figure 1 shows the first input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2 and the second input node of the filter [R26, R27, C6 and C7] is directly connected to the ground GR2] which is an earth ground; Two such ground rod connections, designated GR1 and GR2, are shown in the lower left of FIG. 1. The apparatus illustrated in FIG. 1 is protected from any over-voltage or surges on the local source by the surge protectors SP1, SP2, and SP3 shown in the upper left of FIG. 1. These devices are connected in a conventional surge protection network and may be of a varistor type as specifically illustrated although not limited to this device (Column 4 Line 9-11 & Line 13-19). The input to amplifier A6 checks that the ground rod connection GR1 is intact by comparing the voltage developed across resistor R24 and the associated voltage across the ground rod connections GR1, GR2, and resistor R25 (Column 7 Line 53-58). However Pascoe does not disclose that the first amplification and filtering stage comprising: a first input stage; a first feedback stage; and a first amplifier, wherein the first amplification and filtering stage being is configured to pass and amplify test current signals within a first frequency range, and the first amplification and filtering stage is coupled to the first input node and the input second node;  the second amplification and filtering stage comprising: a second input stage; a second feedback stage; and a second amplifier, wherein and the second amplification and filtering stage being is configured to pass and amplify test current signals within a second frequency range,  and the second amplification and filtering stage is coupled to an output of the first amplification and filtering stage, the second input node, and an input of the comparator circuit. Therefore, the invention of Hirotada and Pascoe, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the band-pass filter comprises a first amplification and filtering stage and a second amplification and filtering stage, the first amplification and filtering stage comprising: a first input stage; a first feedback stage; and a first amplifier, wherein the first amplification and filtering stage being is configured to pass and amplify test current signals within a first frequency range, and the first amplification and filtering stage is coupled to the first input node and the input second node;  the second amplification and filtering stage comprising: a second input stage; a second feedback stage; and a second amplifier, wherein and the second amplification and filtering stage being is configured to pass and amplify test current signals within a second frequency range, and the second amplification and filtering stage is coupled to an output of the first amplification and filtering stage, the second input node, and an input of the comparator circuit.” and also in combination with all other elements in claim 2 distinguish the present invention from the prior art reference. 

Claims 3-11 are allowed by virtue of their dependence from claim 2. 


Claims 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2858